By the Court.

In this action by a landlord to recover the monthly rent alleged to be due for the month of October, the complaint alleged that the term of the lease commenced on the 1st day of the preceding August. The proof showed that the term commenced on the 1st of September, and that the rent for that month had been *442paid. The variance between the allegation and the proof was wholly immaterial, and the court did not err in disregarding it, and in finding the fact in accordance with the evidence. Gen. St. 1878, e. 66, § 121-
Order affirmed.